NUMBER 13-18-00575-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE ANDRES DE LA FUENTE,                                                   Appellant,

                                           v.

LONE STAR NATION BANK,
A NATIONAL BANKING ASSOCIATION                                               Appellee.


                 On appeal from County Court at Law No. 5
                        of Hidalgo County, Texas.



                                    ORDER
       Before Justices Benavides, Longoria, and Hinojosa
                       Order Per Curiam
      Appellant Jose Andres De La Fuente filed a new affidavit of indigency and a motion

for material change in circumstances for this Court to consider in the first instance. He

requests that he be provided with a free reporter’s record pursuant to Rule 20.1. TEX. R.

APP. P. 20.1.
       De La Fuente appeals from the trial court’s grant of summary judgment to Appellee

Lone Star National Bank. After hearing a challenge to De La Fuente’s previous affidavit

of indigency, the trial court found that De La Fuente did not meet his burden and denied

him a free court reporter’s record, which we affirmed by Order dated February 5, 2019.

See TEX. R. CIV. P. 145(a)(4). Although De La Fuente claims a material change in his

circumstances based upon his three-month prospective eligibility for food stamps

beginning on March 1, 2019, Rule 20.1 does not provide for further application once an

initial application has been denied. Id. Moreover, De La Fuente appeals from a summary

judgment for which no reporter’s record is required. See Schneider Nat'l Carriers, Inc. v.

Bates, 147 S.W.3d 264, 291 n.141 (Tex. 2004) (quoting McConnell v. Southside Indep.

Sch. Dist., 858 S.W.2d 337, 343 n. 7 (Tex. 1993)).

       De La Fuente’s affidavit of indigence, his motion for change in material

circumstance, and his motion for extension of time to file the reporter’s record are denied.

       IT IS SO ORDERED.

                                                                      PER CURIAM


Delivered and filed the
20th day of February 2019.




                                             2